Case 7:18-cV-09017-VB Document 1 Filed 10/02/18 Page 1 of 9

UNITED STATES DISTRICT COURT
S_OUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NATIONAL RETIREMENT
FUND,

Plaintiffs, COMPLAINT
-against-
OTG MANAGEMENT PHL, LLC; AIRBEV, LLC f/k/a

AIRBEV, INC..; D TERMINAL, L.P.; and OTG
MANAGEMENT, LLC f/k/a TERMINAL ONE, L.P.,

 

Defendants.
_l

 

Plaintiffs, by their attorneys David C. Sapp, Esq. and Jennifer Oh, Esq., complaining of
Defendants OTG Management PHL, LLC, Airbev, LLC f/k/a Airbev, Inc., D Terminal, L.P., and
OTG Management, LLC ffk/a Tenninal One, L.P. (the “Defendants”), respectfully allege as
follows:

NATURE OF ACTION

l. This is an action by plan fiduciaries to enforce the provisions of a collective

bargaining agreement and certain statutory obligations imposed upon the Defendant by Section

515 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29

U.S.C. § 1145.
JURISDICTION
2. The jurisdiction of this Court is invoked pursuant to Section 301(a) of the Labor

Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § lSS(a) and Sections

soz(a), (e) and (t) of ERISA, 29 U.s.c. § 1132(a), (e) and (f).

Case 7:18-cV-09017-VB Document 1 Filed 10/02/18 Page 2 of 9

VENUE

 

3. Venue is properly laid in this Court pursuant to Section 301(a) of the LMRA, 29

U.S.C. § 185(a); Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2); and 28 U.S.C. § l391(b).
THE PARTIES

4. Plaintiff` National Retirement Fund (“Retirement Fund”) is established and
maintains a plan (the “Plan”) to provide retirement income to employees for whom contributions
are made by employers As such, it is an “employee pension benefit plan” as defined in Section
3(2) of ERISA, 29 U.S.C. § 1002(2). The Plan is maintained pursuant to one or more collective
bargaining agreements between employee organizations and various employers, which require
such employers to contribute to the Retirement Fund. As such, the Retirement Fund is a
“multiemployer plan,” within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C.
§ 1002(37)(A).

5. The Retirement Fund is administered by a Board of Trustees composed of an
equal number of` employer and employee representatives, as required by Section 302(0)(5) of the
LMRA, 29 U.S.C. § 186(c)(5). The Board of Trustees is the “plan sponsor” with respect to the
Plan pursuant to Section 3(16)(B)(iii) of ERISA, 29 U.S.C. § 1002(16)(B)(iii).

6. Plaintiff Trustees of the Retirement Fund exercise discretionary authority, control
and responsibility with respect to management and administration of` the Retirement Fund and
Plan and disposition of Retirement Fund assets. As such, Plaintiff` Trustees of the Retirement
Fund are fiduciaries with respect to the Plan, within the meaning of Section 502(a)(3) of ERISA,
29 U.S.C. § ll32(a)(3), as defined in Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A). The
Retirement Fund maintains its principal administrative offices at 333 Westchester Avenue, North

Building, White Plains, New York 10604, which is within the Southern District of New York.

Case 7:18-cV-09017-VB Document 1 Filed 10/02/18 Page 3 of 9

7. Upon information and belief, at all relevant times herein, Defendant OTG
Management PHL, LLC is a Delaware limited liability company authorized to do business in
Pennsylvania having or having had its principal place of business at 1501 Lower State Road,
Suite 102, North Wales, Pennsylvania 19454.

8. Upon information and belief, at all relevant times herein, Defendant Airbev, LLC
f/k/a Airbev, Inc. is a Delaware limited liability company having or having had its principal
places of business at 335 West Butler Avenue, Suite 120, Chalfont, Pennsylvania 18914.

9. Upon information and belief, at all relevant times herein, Defendant D Terminal,
L.P. is a Pennsylvania limited partnership having or having had its principal place of business at
1 International Plaza, Suite 130, Philadelphia, Pennsylvania 19113.

10. Upon information and belief, at all relevant times herein, Defendant OTG
Management, LLC f/k/a Terrninal One, L.P. is a Delaware limited liability company authorized
to do business in Pennsylvania having or having had its principal place of business at 1501
Lower State Road, Suite 102, North Wales, Pennsylvania 19454.

11. The Philadelphia Joint Board Workers United, SEIU (the “Union”) is an
unincorporated “employee organization” as defined in Section 3(4) of ERISA, 29 U.S.C.
§ 1002(4). Upon information and belief, at all times material hereto, Defendants were a party to
a series of Collective Bargaining Agreements with the Union (“Bargaining Agreements”), which
obligated Defendants to make contributions to the Retirement Fund. Upon information and
belief, employee benefit fund contributions to the Retirement Fund were and are due to be paid

by Defendants.

Case 7:18-cV-09017-VB Document 1 Filed 10/02/18 Page 4 of 9

AS AND FOR A FIRST CLAIM FOR RELIEF BY
PLAINTIFF TRUSTEES OF THE RETIREMEN'I` FUND AGAINST DEFENDANTS
OTG MANAGEMENT PHL LLC AND AIRBEV LLC FlK/A AIRBEV INC.

 

12. Plaintiff Trustees of the Retirement Fund repeat and reallege each and every
allegation contained in paragraphs “1” through “l l” of this Complaint with the same force and
effect as if set forth at length herein.

13. Upon information and belief, in or about 2018, as permitted by the Retirement
Fund’s Agreement and Declaration of Trust (“Trust Agreement”) and ERISA, the Retirement
Fund performed an audit of the books and records of Defendants OTG Management PHL, LLC
and Airbev, LLC f/k/a Airbev, Inc. for the period of January l, 2014 through and including
December 31, 2016. The audit revealed audit deficiencies of contributions totaling $8,298.56
due to the Retirement Fund, plus interest thereon through the date of the audit deficiency notice
in the amount of $2,518.67, and liquidated damages in the amount of $2,518.67. By the audit
deficiency notice dated September 5, 2018 (the “Airbev Audit Deficiency Notice”), the
Retirement Fund demanded payment of the outstanding balance. (A copy of the Airbev Audit
Deficiency Notice is annexed hereto as Exhibit “A”.).

14. Audit deficiencies for contributions plus interest thereon and liquidated damages
due to the Retirement Fund from Defendants OTG Management PHL, LLC and Airbev, LLC
f/k/a Airbev, Inc. for the period of January 1, 2014 through and including December 31, 2016
have not been paid and are now due and owing. By reason thereof, Defendants OTG
Management PHL, LLC and Airbev, LLC f/k/a Airbev, Inc. are liable to Plaintiff Retirement
Fund in the sum of $13,335.90 for the period stated, plus interest and liquidated damages on the
principal amount of audit deficiencies from September 5, 2018, the date of the Airbev Audit

Deficiency Notice, through the date of judgment, and attorneys’ fees and costs.

Case 7:18-cV-O9017-VB Document 1 Filed 10/02/18 Page 5 of 9

AS AND FOR A SECOND CLAIM FOR RELIEF BY
PLAINTIFF TRUSTEES OF THE RETIREMENT FUND AGAINST
DEFENDANTS OTG MANAGEMENT PHLl LLC AND D TERMINAL, L.P.

15. Plaintiff Trustees of the Retirement Fund repeat and reallege each and every
allegation contained in paragraphs “l” through “14” of this Complaint with the same force and
effect as if set forth at length herein.

16. Upon information and belief, in or about 2018, as permitted by the Retirement
Fund’s Agreement and Declaration of Trust (“Trust Agreement”) and ERJSA, the Retirement
Fund performed an audit of the books and records of Defendants OTG Management PHL, LLC
and D Terminal, L.P. for the period of January 1, 2014 through and including March 31, 2017.
The audit revealed audit deficiencies of contributions totaling $8,114.47 due to the Retirement
Fund, plus interest thereon through the date of the audit deficiency notice in the amount of
$2,174.84, and liquidated damages in the amount of $2,174.84. By the audit deficiency notice
dated September 5, 2018 (the “D Terminal Audit Deficiency Notice”), the Retirement Fund
demanded payment of the outstanding balance. (A copy of the D Terminal Audit Deficiency
Notice is annexed hereto as Exhibit “B”.).

17. Audit deficiencies for contributions plus interest thereon and liquidated damages
due to the Retirement Fund from Defendants OTG Management PHL, LLC and D Terrninal, L.P.
for the period of January l, 2014 through and including March 31, 2017 have not been paid and
are now due and owing. By reason thereof, Defendants OTG Management PHL, LLC and D
Terminal, L.P. are liable to Plaintiff Retirement Fund in the sum of $12,464.15 for the period
stated, plus interest and liquidated damages on the principal amount of audit deficiencies from
September 5, 2018, the date of the D Terminal Audit Deficiency Notice, through the date of

judgment, and attomeys’ fees and costs.

Case 7:18-cV-O9017-VB Document 1 Filed 10/02/18 Page 6 of 9

AS AND FOR A THIRD CLAIM FOR RELIEF
BY PLAINTIFF TRUSTEES OF THE RETIREMENT FUND
AGAINST DEFENDANTS OTG MANAGEMENT PHL, LLC
AND OTG MANAGEMENTl LLC f/k/a TERMINAL ONEl L.P.
18. Plaintiff Trustees of the Retirement Fund repeat and reallege each and every

\'.¢l”

allegation contained in paragraphs through “17” of this Complaint with the same force and
effect as if set forth at length herein.

19. Upon information and belief, in or about 2018, as permitted by the Retirement
Fund’s Agreement and Declaration of Trust (“Trust Agreement”) and ERISA, the Retirement
Fund performed an audit of the books and records of Defendants OTG Management PHL, LLC
and OTG Management, LLC f/k/a Terminal One, L.P. for the period of January l, 2014 through
and including December 31, 2016. The audit revealed audit deficiencies of contributions totaling
$22,646.13 due to the Retirement Fund, plus interest thereon through the date of the audit
deficiency notice in the amount of $7,228.42, and liquidated damages in the amount of
$7,228.42. By the audit deficiency notice dated September 5, 2018 (the “OTG Audit Deficiency
Notice”), the Retirement Fund demanded payment of the outstanding balance. (A copy of the
OTG Audit Deficiency Notice is annexed hereto as Exhibit “C”.).

20. Audit deficiencies for contributions plus interest thereon and liquidated damages
due to the Retirement Fund from Defendants OTG Management PHL, LLC and OTG
Management, LLC f/kfa Terminal One, L.P. for the period of January I, 2014 through and
including December 31, 2016 have not been paid and are now due and owing. By reason
thereof, Defendants OTG Management PHL, LLC and OTG Management, LLC f/k/a 'l`erminal
One, L.P. are liable to Plaintiff Retirement Fund in the sum of $37,102.97 for the period stated,

plus interest and liquidated damages on the principal amount of audit deficiencies from

Case 7:18-cV-O9017-VB Document 1 Filed 10/02/18 Page 7 of 9

September 5, 2018, the date of the OTG Audit Deficiency Notice, through the date of judgment,
and attomeys’ fees and costs.

WHEREFORE, Plaintiffs respectfully pray for an order and judgment

a. Directing Defendants OTG Management PHL, LLC and Airbev, LLC f/k/a
Airbev, Inc. to pay to the Retirement Fund the principal sum of audit deficiencies in the amount
of $8,298.56 as required by the September 5, 2018 Airbev Audit Deficiency Notice; and

b. Directing Defendants OTG Management PHL, LLC and Airbev, LLC ffl</a
Airbev, Inc. to pay to the Retirement Fund interest on the principal audit deficiency amount of
$8,298.56 through the date of the September 5, 2018 Airbev Audit Deficiency Notice in the
amount of $2,518.67 and interest on the principal amount of audit deficiencies from the date of
the September 5, 2018 Airbev Audit Deficiency Notice to the date ofjudgment, computed at an
interest rate as prescribed by the Retirement Fund, pursuant to Section 502(g)(2)(B) of ERISA,
29 U.S.C. § 1132(g)(2)(B); and

c. Directing Defendants OTG Management PHL, LLC and Airbev, LLC ffk/a
Airbev, Inc. to pay to the Retirement Fund liquidated damages on the audit deficiencies, to be
computed at a rate as prescribed by the Retirement Fund, pursuant to Section 502(g)(2){C) of
ERISA, 29 U.S.C. § 1132(g)(2)(C); and

d. Directing Defendants OTG Management PHL, LLC and D Tenninal, L.P. to pay
to the Retirement Fund the principal sum of audit deficiencies in the amount of $8,114.47 as
required by the September 5, 2018 D Terminal Audit Deficiency Notice; and

e. Directing Defendants OTG Management PHL, LLC and D Terminal, L.P. to pay
to the Retirement Fund interest on the principal audit deficiency amount of $8,114.47 through

the date of the September 5, 2018 D Terrninal Audit Deficiency Notice in the amount of

Case 7:18-cV-O9017-VB Document 1 Filed 10/02/18 Page 8 of 9

$2,174.84 and interest on the principal amount of audit deficiencies from the date of the
September 5, 2018 D Terminal Audit Deficiency Notice to the date ofjudgment, computed at an
interest rate as prescribed by the Retirement Fund, pursuant to Section 502(g)(2)(B) of ERISA,
29 U.S.C. § ll32(g)(2)(B); and

f. Directing Defendants OTG Management PHL, LLC and D Terrninal, L.P. to pay
to the Retirement Fund liquidated damages on the audit deficiencies, to be computed at a rate as
prescribed by the Retirement Fund, pursuant to Section 502(g)(2)(C) of ERISA, 29 U.S.C.
§ 1132(8)(2)(€); and

g. Directing Defendants OTG Management PHL, LLC and OTG Management, LLC
f/k/a Terminal One, L.P. to pay to the Retirement Fund the principal sum of audit deficiencies in
the amount of $22,646.1 3 as required by the September 5, 2018 OTG Audit Deficiency Notice;
and

h. Directing Defendants OTG Management PHL, LLC and OTG Management, LLC
f/k/a Terrninal One, L.P. to pay to the Retirement Fund interest on the principal audit deficiency
amount of $22,646.13 through the date of the September 5, 2018 OTG Audit Deficiency Notice
in the amount of $7,228.42 and interest on the principal amount of audit deficiencies from the
date of the September 5, 2018 OTG Audit Deficiency Notice to the date of judgment, computed
at an interest rate as prescribed by the Retirement Fund, pursuant to Section 502(g)(2)(B) of
ERISA, 29 U.S.C. § 1132(g)(2)(B); and

i. Directing Defendants OTG Management PHL, LLC and OTG Management, LLC
f/k/a Terrninal One, L.P. to pay to the Retirement Fund liquidated damages on the audit
deficiencies, to be computed at a rate as prescribed by the Retirement Fund, pursuant to Section

soz(g)(z)(c) of ERISA, 29 U.s.c. § 1132(3)(2)(€); and

Case 7:18-cV-O9017-VB Document 1 Filed 10/02/18 Page 9 of 9

j. Directing Defendants to pay to the Retirement Fund the reasonable attomeys’ fees

and costs of the action, pursuant to Section 502(g)(2)(D) of ERISA, 29 U.S.C. § ll32(g)(2)(D);

and

k. Granting such other legal and equitable relief as the Court deems appropriate

Dated: October 2, 2018
White Plains, New York

TRUSTEES OF THE NATIONAL
RETIREMENT FUND, Plaintiffs

¢€¢`

 

B ;
y Mer oh (Jo 1@14

Attomey for Plaintijfr

Alicare, Inc. - Fund Administrator
333 Westchester Avenue

North Building - 1st Floor

White Plains, New York 10604
'l`elephone: (914) 367-5243
Facsimile: (914) 367-2243

Email: joh@alicare.com

